THE THIRTEENTH COURT OF APPEALS

                                   13-21-00340-CR


                                  Stetson Ketchersid
                                          v.
                                  The State of Texas


                                  On Appeal from the
                            424th of Burnet County, Texas
                             Trial Court Cause No. 48644


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

February 24, 2022